             Case 1:18-cv-00346-LY Document 32 Filed 08/31/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                                                                             28Ijr3I           PM 1:23
                                     AUSTIN DIVISION

 COMMODITY FUTURES TRADING
 COMMISSION,
                                                   §
                                                   §                                          i                    is
              PLAINTIFF,                           §
                                                   §
 V.                                                §        CAUSE NO. 1:1 8-CV-346-LY
                                                   §
 CHARLES H. MCALLISTER,                            §
               DEFENDANT.                          §

                                              I) 1 p) a



          Before the court in the above-styled and numbered cause is pro       se   Defendant Charles H.

McAllister's Motion to Strike Document No. 30: Response to the CFTC's Consent Order filed

August 20, 2020 (Doc. #3 1). Plaintiff Commodity Futures Trading Commission's response was

due August 27, 2020. See Loc. R. W.D. Tex. CV-7(e)(2) (requiring party opposed to motion to

respond within 7 days of service of nondispositive motion and allowing district court to grant

motion as unopposed if no timely response is filed). To date, no response has been filed.

          Pursuant to Local Rule CV-7(e)(2), a motion may be granted as unopposed if review of the

pleadings reveals that it should be granted. Cf John        v.   Lousiana Bd. of Trs. for State   Coils.   &

Univs.,   757 F.2d 698, 707-10 (5th Cir. 1985). Having reviewed the motion, record, and applicable

law, the court finds that the motion should be granted. Accordingly,

          IT IS ORDERED that McAllister's Motion to Strike Document No. 30: Response to the

CFTC's Consent Order filed August 20, 2020 (Doc. #31) is GRANTED. The clerk shall STRIKE

McAllister's Response to the CFTC's Consent Order filed August 17, 2020 (Doc. #30).

          SIGNED this               day of August, 2020.




                                              UN          ED STA
